DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 6, 8-10, 13 are objected to because of the following informalities:  
Regarding claim 2, it appears that “an axis” in line 2 should be “the axis”;
Regarding claim 6, “the image” in line 6 lacks a proper antecedent basis;
Regarding claim 9, it appears that “a direction” in line 3 should be “the direction”; and
Further regarding claim 9, it appears the “a second motor” of line 2 should be “the second motor”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered:
the a further second motor of claim 10; and
the at least one drive for adjusting contact pressure of claim 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 6, 15, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the specification fails to disclose how radial distance of individual elevations are derived, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 15, the specification fails to disclose how radial distance of individual elevations are derived, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 16, the specification fails to disclose how the data is used when adjusting the contact pressure, or any structure for adjusting the contact pressure, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 8-10, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is not clear how a radial distance is derived from the image.
Regarding claim 8, it is not clear if the computer of the measuring device is adjusted in a direction perpendicular to the axis of rotation.
Regarding claim 10, it is not clear what the “a further second motor” is, as claim 9 recites a second motor, and the specification does not disclose two separate motors for adjusting the reference object in the direction perpendicular to the axis of rotation.
Regarding claim 15, it is not clear how the radial distances saved in the memory are determined.
Regarding claim 16, it is not clear how the pressure is adjusted, or how the data is used by the computer to adjust the pressure.
Further regarding claim 16, it is not clear if the “a computer” of line 3 is the same “a computer” of claim 1, line 6.

Applicant should note that while claim 6 is not rejected under 35 U.S.C. §§ 102 or 103, claim 6 is rejected under 35 U.S.C. § 112, and is not otherwise allowable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loddenkoetter, US 20015/0210058 A1 (hereinafter Loddenkoetter).
Regarding claim 1, Loddenkoetter teaches a device for measuring elevations on a surface of a rotary body provided as a cylinder, a roller, a sleeve, or a plate for a graphic industry machine, the device comprising:
a first motor (arrow 14 depicts motion or roller 7 imparted by driving motor, Fig. 1) for rotating the rotary body (7, Fig. 2) about an axis of rotation; and
a measuring device including at least one radiation source (“an illumination apparatus which is in a working position with respect to the first cylinder (7) and the sensor apparatus (17, 19, 24),” claim 47), at least one line scan camera (17, Fig. 2), and a computer for taking contactless measurements (“the adjustment of the roller distance based on the measured values is implemented by a control device installed for this purpose. For this purpose, the control device is, as a rule, loaded with a corresponding computer program,” ¶ 0020);
said computer combining individual images of said line scan camera to form a joint image (“a clearly visible negative image of the print motif stands out on the anilox roller. Said negative image can be compared with the target image of the print image, which target image is often known from the preliminary printing step and which is often available in electronic format,” ¶ 0047).
Regarding claim 2, Loddenkoetter teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Loddenkoetter also teaches wherein said at least one line scan camera is aligned parallel to an axis of rotation of the rotary body (17 aligned with 7, Fig. 2).
Regarding claim 3, Loddenkoetter teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Loddenkoetter also teaches wherein said at least one line scan camera includes multiple line scan cameras or is formed of multiple line scan cameras (17 comprised of multiple modules 18, Fig. 2).
Regarding claim 4, Loddenkoetter teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Loddenkoetter also teaches wherein said at least one line scan camera includes two line scan cameras forming a line scan camera pair, and said line scan camera pair generates at least one of a stereo image or a three- dimensional image of the surface with the elevations on the surface (two modules 18 of 17 will take two different images which can be considered to be stereo images, Fig. 2).
Regarding claim 7, Loddenkoetter teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Loddenkoetter also teaches wherein said measuring device for contactless measurement includes a reference object (edge of 6 is a reference, Fig.2).
Regarding claim 11, Loddenkoetter teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Loddenkoetter also teaches wherein said reference object is a line- shaped object tautened in a direction parallel to the axis of rotation or an object with a cutting edge or a bar (edge of 6 is line-shaped, Fig. 2).
Regarding claim 14, Loddenkoetter teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Loddenkoetter also teaches wherein said measuring device includes at least one reflector (surface of plate on 7 reflects incident light, Fig. 2).
Regarding claim 15, Loddenkoetter teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Loddenkoetter also teaches a digital memory saving (“As a rule, the adjustment of the roller distance based on the measured values is implemented by a control device installed for this purpose. For this purpose, the control device is, as a rule, loaded with a corresponding computer program. Anyway, it is advantageous to carry out or support all inventive methods as computer-implemented in this way,” ¶ 0020) radial distances of individual elevations or values derived from the radial distances as data (“It is advantageous to end further adjustment of the cylinders 7, 8 (optimized setting of the relative roller position achieved), when the difference between the test run values TM and the reference values R at an angle position .phi. of the roller (can be recorded using a rotary position transducer) exceed a certain value (e.g., tolerance values T1 or T2). In a case of this type, the curve TM extends beyond the dashed curves G1 or G2. Also, the progression of the difference between reference values R and test run values TM can underlie the setting of the relative roller positions. Example: The difference TM-R--respectively in a certain angle position .phi..sub.1 is derived according to .phi.,” ¶ 0133).
Regarding claim 16, Loddenkoetter teaches the invention of claim 15, as set forth in the rejection of claim 15 above. Loddenkoetter also teaches a system, comprising:
a measuring device according to claim 15 (as set forth in the rejection of claim 15 above);
a flexographic printing press including a computer (“control device,” ¶ 0020), and at least one printing unit having an impression cylinder (1, Fig. 2), at least one flexographic printing cylinder (5, Fig. 2), and at least one anilox roller (7, Fig. 2); and
at least one drive for adjusting contact pressure at least one of between said impression cylinder and said flexographic printing cylinder or between said flexographic printing cylinder and said anilox roller; and said computer receiving and using the data when the contact pressure is adjusted (“the adjustment of the roller distance based on the measured values is implemented by a control device installed for this purpose. For this purpose, the control device is, as a rule, loaded with a corresponding computer program,” ¶ 0020).
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the claim is deemed to be directed to a nonobvious difference over US 2015/0210058 A1. Claim 5 comprises a motor for moving said at least one line scan camera in an axial direction for a recording operation, so as to optimize and to enhance the device for measuring elevations.
Regarding claim 12, the claim is deemed to be directed to a nonobvious difference over US 2015/0210058 A1. Claim 12 comprises a reference object that is a tautened string or a tautened wire or a tautened carbon fiber, so as to optimize and to enhance the device for measuring elevations.
Claims 8-10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the claim is deemed to be directed to a nonobvious difference over US 2015/0210058 A1. Claim 8 comprises a second motor for adjusting said measuring device in a direction perpendicular to the axis of rotation, so as to optimize and to enhance the device for measuring elevations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitelaw, US 2010/0018419 A1 teaches a method of operating a flexographic printing press, the method comprising: providing a flexographic printing press (10, Fig. 1) including a printing cylinder (18, Fig. 1) carrying a sleeve with at least one flexographic printing forme or a flexographic printing cylinder (plate 26, Fig. 1; “the invention also features a mounter adapted to rotatably support a printing cylinder or sleeve,” ¶ 0016) and an impression cylinder (12, Fig. 1); using a motor (66, 72, Fig. 2) of the flexographic printing press for adjusting a contact pressure between the printing cylinder or the flexographic printing cylinder and the impression cylinder; and carrying out the adjustment in an automated manner as a function of a dot density of the flexographic printing forme being a location-dependent density of printing elevations of the flexographic printing forme, or data computationally derived from the density (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089), but without all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
30 September 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853